Citation Nr: 1203026	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-26 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to December 1984 and from March 1985 to March 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Louis, Missouri RO which, in pertinent part, granted service connection for right shoulder osteoarthritis, rated 0 percent, effective August 11, 2008.  An interim (July 1, 2009) rating decision increased the rating to 10 percent, also effective August 11, 2008.

The Board notes that the May 2010 statement of the case issued in the matter of the rating for the right shoulder disability addresses the matter as one seeking a compensable rating; it is clear that there was an interim increase to 10 percent (throughout).  The Board notes that the Veteran is not prejudiced by the acknowledgement of that fact.  It is clear that he is aware of what is needed for a rating in excess of 10 percent.  It is also noteworthy that the disability entity has been characterized as right shoulder osteoarthritis; both the rating decision that increased the rating to 10 percent and the VA examiner on the most recent joints examination have encompassed all right shoulder pathology as part of the service-connected entity.  The Board, likewise, will not dissociate any right shoulder pathology as not service connected (and not to be considered in the rating).  The issue has been characterized accordingly.  

The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO jurisdiction.


FINDINGS OF FACT

1.  With consideration of factors such as weakness and pain, the Veteran's service connected right (dominant) shoulder disability is reasonably shown to be manifested by limitation of motion at shoulder level; at no time during the evaluation period is it shown to have been manifested by limitation of motion to midway between the side and shoulder level; pathology/symptoms that would warrant a rating in excess of 30 percent under alternate criteria, such as malunion, nonunion, recurrent dislocation, or ankylosis are not shown.  

2.  In June 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeals seeking to reopen a claim of service connection for bilateral hearing loss, service connection for a left shoulder disability, and an increased rating for lumbosacral strain; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  A 20 percent (but no higher) schedular rating is warranted for the Veteran's service-connected right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes (Codes) 5010, 5201, 5202, 5203 (2011). 

2.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims to reopen a claim for service connection for bilateral hearing loss, seeking service connection for a left shoulder disability, and seeking an increased rating for lumbosacral strain; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the February 2009 rating decision on appeal granted service connection for right shoulder arthritis and assigned a rating and effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating (albeit with the error noted above).  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  At the June 2011 Travel Board hearing before the undersigned, the Veteran was advised of what is still needed to substantiate his claim; his testimony reflects that he is aware of what remains necessary.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA medical examinations in September 2008, December 2009, and March 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as each included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  He has submitted additional evidence (with a waiver of RO initial consideration as to the rating, but significantly not the effective date, warranted).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Rating for right shoulder disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which outline the criteria specific for each disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The grant of service connection for this disability characterized the service-connected entity as osteoarthritis due to trauma; as is noted above the service connected entity is expanded to encompass all right shoulder pathology.  
Arthritis due to trauma is rated as degenerative arthritis, based on limitation of motion of the joint involved.  See 38 C.F.R. § 4.71a, Codes, 5010, Code 5003.  Where there is X-ray evidence of X-ray in a specific major joint or group of minor joints, a (maximum) 10 percent rating may be assigned for limitation of motion of such joint(s) that does not meet the criteria for a compensable rating for limitation of motion of that joint under the specific diagnostic code for the joint.  

Shoulder disabilities are evaluated under Codes 5200 to 5203.  [Because the Veteran is right arm dominant, the right shoulder disability is evaluated as a major joint.]  Under Code 5200, ankylosis of the scapulohumeral joint warrants a 30 percent evaluation for favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head.

Under Code 5201 (for limitation of shoulder motion), the minimum schedular rating (20 percent) is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating.   38 C.F.R. § 4.71a..

Under Code 5202, malunion of the major humerus with moderate deformity or recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding warrants a 20 percent evaluation.  Malunion of the humerus with marked deformity, or; recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent evaluation.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71. Plate I. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On June 2006 VA treatment, it was noted that the Veteran had a history of shoulder problems, including right shoulder surgery in December 2003 when he underwent reattachment of the biceps tendon.  He was noted to have good range of motion in both shoulders.  He denied any joint stiffness or swelling.  On physical examination, there was no edema, clubbing or cyanosis of the extremities, muscle strength was 5/5, and muscle tone was preserved. There was no tremor, rigidity, or spasticity noted.  The impression was pain in the joint involving the shoulder region.

On June 2007 VA treatment, the Veteran reported pain in the right shoulder, for which he was taking acetaminophen with some relief.  Shoulder X-rays were ordered, and he was referred to physical therapy.

On July 2007 VA treatment, the Veteran reported right shoulder pain described as aching to sharp, at a current severity of 3/10, worsening to 5/10.  The pain was exacerbated by overhead activities, internal rotation, and lying on the shoulder, and was alleviated by Motrin.  He reported clicking in the shoulder and weakness but denied any numbness.  A history of bicep tendon repair was noted.  On physical examination, there was no atrophy, bony deformity, or swelling of the shoulder.  There was functional range of motion with pain on internal rotation, but no painful arc or crepitus seen.  There was tenderness on palpation to the anterior compartment but not to the lateral or posterior compartments.  Reflex, sensory, and motor testing were all normal.  Hawkins subacromial impingement test was positive; Neer's test was negative.  Speed's, O'Brian, and drop arm testing were negative.  The assessment was chronic shoulder pain in the right shoulder, likely secondary to inflammation in areas of the repaired bicep tendon anchoring.  It was noted that the Veteran would benefit from outpatient therapy focused on rotator cuff strengthening, stretching, and range of motion.

On September 2008 VA examination, the Veteran reported developing right shoulder pain in October 2003; he was diagnosed with right bicep tendon rupture and underwent surgery in December 2003.  He reported that he was doing better after the surgery but continued to have pain in the shoulder, particularly during throwing activities.  He had no pain on examination.  He reported that he was employed as a police officer and had no difficulty performing his job duties.  He did not report any additional limitation following repetitive use or during flare-ups.

On physical examination there was no gross deformity.  There was no tenderness to palpation over the shoulder.  Range of motion testing revealed active forward flexion from 0 to 160 degrees without pain, and active abduction from 0 to 100 degrees without pain.  No pain was elicited following three repetitive range of motion tests of the shoulder, and range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Impingement sign was negative, and empty can test was negative.  Apprehension and relocation tests were negative.  The Veteran was noted to have good rotator cuff strength and good biceps strength.  X-rays of the right shoulder showed mild osteoarthritis.  The diagnoses included mild right shoulder osteoarthritis, and history of right biceps tendon rupture status post repair with intermittent pain in the right shoulder likely secondary to strain.  The examiner noted that physical examination of the right shoulder was normal.

A July 2009 MRI of the right shoulder showed a fluid filled tear.  Diffuse supraspinatus tendinopathy was noted.  The impression was status post biceps tendon repair.

On December 2009 VA joints examination, the Veteran reported that his right shoulder pain had worsened since the previous examination in September 2008.  The pain was described as intermittent, sharp in nature, with an average severity of 7 out of 10.  The pain was aggravated by throwing activities.  The Veteran reported that he was employed as a police officer and had no difficulties performing his job duties or his activities of daily living.  He did not use any brace or assistive device.  He did not report any additional limitations following repetitive use or during flare-ups.

On physical examination there was no gross deformity of the shoulder.  There was no tenderness to palpation over the shoulder.  On range of motion testing, active forward flexion was from 0 to 130 degrees with pain at the end of the range of motion, and active abduction was from 0 to 95 degrees with pain at the end of the range of motion.  The pain and range of motion remained the same following three repetitions of testing.  There was no evidence of fatigue, weakness, or lack of endurance.  Impingement sign was negative, empty can test was equivocal, and apprehension and relocation tests were negative.  Rotator cuff strength was 5-/5 compared to the other side.  The impression was right shoulder strain.

On March 2010 VA joints examination, the Veteran reported that his right shoulder pain had worsened since the December 2009 examination.  He reported that the shoulder pain was constant with an average severity of 6 out of 10, and the pain was aggravated by throwing activities.  The examiner noted a 2009 right shoulder MRI which showed labrum tear and rotator cuff tear.  The Veteran reported that he had been seen by a private orthopedist who injected steroids in the right shoulder and referred the Veteran to physical therapy, which provided some symptom relief.  The Veteran reported that his right shoulder pain remained severe.  He reported that he was employed full time as a police officer and was able to perform his job duties despite the pain.  He used no assistive device and reported no additional limitations following repetitive use or during flare-ups.

On physical examination, no gross deformity was noted.  There was no tenderness to palpation.  On range of motion testing, active forward flexion was from 0 to 140 degrees with pain at the end of range of motion, and active abduction was from 0 to 100 degrees associated with pain at the end of range of motion.  Pain and range of motion remained the same following three repetitions of range of motion testing.  There was no evidence of fatigue, weakness, or lack of endurance.  Impingement sign was negative and empty can test was negative.  Apprehension and relocation tests were positive.  Rotator cuff strength was 5-/5 compared to the other side.  The examiner noted the July 2009 MRI findings.  The diagnosis was right shoulder pain secondary to rotator cuff tear.

A June 2011 right shoulder MRI included impressions of acromioclavicular joint and humeral joint degenerative joint disease; postoperative changes in the humeral head; an irregular but otherwise intact long head of the biceps tendon compatible with tendon degeneration and possibly a partial tear; infraspinatus and supraspinatus tendinosis associated with a partial tear of the superior or dorsal surface of the infraspinatus tendon (which did not appear to have changed significantly since a prior study); Buford complex that was uniform of a thick middle glenohumeral ligament and absence of the anterior labrum; diminutive and irregular posterior labrum compatible with degeneration and a probable tear; and subacromial subdeltoid bursitis.

At the June 2011 Travel Board hearing, the Veteran testified that he had surgery to the right shoulder for a torn bicep in December 2003, and has had pain in the shoulder since.  He testified that the pain ranged from mild to severe but was always there; it had recently worsened, and he had begun to experience numbness radiating from the site of the pain down the right arm.  He testified that he could not drive using both arms for more than five minutes at a time due to right arm pain.  He testified that he had limitation at the shoulder level.

On July 2011 private treatment (report of which was submitted with a waiver of RO initial consideration) with Dr. "F.S.", the Veteran reported that he was working as a sheriff's assistant.  He reported increasing pain in the right shoulder since 2004.  An injection to the shoulder a year and a half prior (in approximately January 2010) had provided relief for a couple of months, and he had received no formal treatment since that time.  On physical examination, there were no ecchymosis, abrasions, or effusions to the shoulder.  Forward elevation was to 90 degrees with pain, 45 degrees of external rotation, and internal rotation "to S1" with pain.  Dr. F.S. was able to get the Veteran's shoulder passively to 150 degrees of forward elevation, and he was able to hold it and lower it in a controlled fashion.  He had positive medial scapular winging.  Cuff strength was weak with pain at 4/5 in scaption, 4+/5 in external rotation, and 4/5 in internal rotation.  He had positive impingement signs including Neer's, Hawkins, and abduction arc.  The rest of the extremity was neurovascularly intact with warm digits and brisk capillary refill.  There was tenderness to palpation over the biceps groove.  X-rays of the right shoulder revealed 2 metal suture anchors, moderate to severe acromioclavicular joint arthrosis, an inferior humeral head osteophyte, a type 1 acromion with a large spur, and mild to moderate glenohumeral osteoarthritis.  Dr. F.S. noted the results of the June 2011 MRI, described above.  The impression was right shoulder moderate glenohumeral osteoarthritis plus impingement syndrome.  Dr. F.S. noted that the Veteran would likely need shoulder replacement in the future but that he was too young as yet.  Dr. F.S. administered a steroid injection to the right glenohumeral joint with good pain relief and improved motion.

To date, the Veteran's right shoulder has been rated [though such is not adequately explained] 10 percent under Code 5010 (for X-ray confirmed arthritis with motion limited to a degree less than compensable under Code 5201).  On review of the more recent evidence, and in particular the evidence submitted with a waiver of RO consideration, the Board finds that the pathology and symptoms shown reasonably (and with consideration of such factors as weakened strength and limitations due to pain) reflect right shoulder osteoarthritis with limitation of motion at the shoulder level.  The Board finds no reason to question the credibility of the Veteran's accounts, as they are consistent with the more recent clinical data (i.e., the submission of the evaluation by the Veteran's private provider), medical personnel and VA examiners.  As such symptoms/functional limitation meet the schedular criteria for a 20 percent rating under Code 5201, the Board finds that such rating is warranted.  [The Board notes that this grant is based on the most recent evidence in the record, and raises the question of whether the increase should be "staged".  While the Veteran has waived RO initial consideration of the additional evidence received after the Travel Board hearing with respect to the rating warranted, he has not waived it for purposes of assigning the effective date for an increase.  Consequently, the RO is being afforded the opportunity to initially determine the effective date warranted (which would be subject to appeal, if so desired).]  

The evidence does not show that at any time under consideration pathology, symptoms, and/or functional impairment associated with the right shoulder disability met (or approximated) the above-listed criteria for the next higher (30 percent) rating.  At no time during the appeal period is there shown to be limitation of motion to midway between the side and shoulder level, malunion or nonunion, recurrent dislocation, or ankylosis of the right shoulder, even with consideration of such factors as pain, use, weakness, etc.  Consequently, a schedular rating in excess of 20 percent is not warranted.    

Furthermore, the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Veteran is employed full time as a sheriff's assistant.  Therefore, the matter of entitlement to TDIU is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Withdrawal and dismissal of claims

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In June 2010, the Veteran filed a substantive appeal that perfected his appeal seeking to reopen a claim of service connection for bilateral hearing loss, service connection for a left shoulder disability, and an increased rating for lumbosacral strain.  In a June 2011 statement, the Veteran stated that he wished to withdraw his appeals in these matters and limit his appeal to the matter of the rating for his right shoulder disability.

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, service connection for a left shoulder disability, or an increased rating for lumbosacral strain.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.


ORDER

A 20 percent rating is granted for the Veteran's right shoulder disability, subject to the regulations governing payment of monetary awards.   

The appeals seeking service connection for a left shoulder disability, to reopen a claim of service connection for bilateral hearing loss, and an increased rating for lumbosacral strain, are dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


